DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0201825 (Chun) in view of US 2013/0074246 (Rogers).
‘825 discloses:  A hat (1), comprising: a first portion (either of right or left section in fig. 9); a second portion (the other of right or left section in fig. 9); and a set of straps/cords (26 and 29, fig. 9) coupling the first portion and the second portion (straps/cords 26 and 29 are clearly shown coupling right and left/1st and 2nd portions), wherein:
the set of straps/cord (26 and 29), a first portion (either of right or left section in fig. 9); a second portion (the other of right or left section in fig. 9) create a set of ports (opening 10 and the space between strap/cords 26 and 29 and the hat form ‘ports’ for hair as shown in fig. 1 and fig. 9) located at a rear portion of the hat and extending from a crown of the hat to a bottom of the hat (shown in fig. 1 and 9), and
shown in fig. 1 and 9).
The limitations of claim 22-26 not disclosed/taught by ‘825 are that the strap coupling is a ‘slide’ coupling for moving along an axis of the straps to adjust the size of the straps and resulting ports; and that the ‘slide coupling’ is a ring structure.
In regards to the variability of the strap and hair port structures, ‘825 explicitly states, “The rear opening (10) can be of any shape desired.  The adjustment means (8) can be a strap and buckle configuration (9) as shown in the Figures. However, any known or conventional means for adjusting the hat or cap to fit the wearer's head can be used.”
A strap and buckle is a type of ‘slide’ coupling for adjustment as claimed.
Further, ‘246 teaches, in fig. 11 a slide buckle 19 that is in the form of a ‘ring’ and does move along an axis of the strap for size adjustment of the strap and therefore any ports formed by the straps as recited in claims 23-26.
Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture to use any known or conventional adjustment means for adjustment of the hat/cap to fit the wearer as stated by both ‘825 and ‘246.  Even further and another showing of prima facie obviousness is that ‘246 does teach a ring shaped slide buckle fastener used to adjust the size of a strap on a hat, which would inherently adjust the dimension of the port formed by the straps as well; so as to allow the hat to be used for various amounts of hair as desired.
8, fig. 9) located below the plurality of cords and adjacent to the bottom of the hat (fig. 9) and configured to adjust a size of the hat (8 and 9 function to adjust the size of the hat).
Regarding claims 28-30, ‘825 discloses: the set of ports comprises a first port and a second port; and the first port and the second port include respective adjustable sizes and shapes that allows the hair of the person to be placed there through (opening 10 and the space between straps/cords 26, 29 and the hat form adjustable size and shape through ‘ports’ for hair as shown in fig. 1 and 9).
 	Regarding claim 31, ‘825 discloses: the plurality of ports comprises a first port and a second port (opening 10 and the space between strap/ cords 26, 29, 32 and the hat form multiple ‘ports’ that can be 1st or 2nd ports and are formed for hair as shown in fig. 9);
 	the first port is located toward the crown of the hat (space between 26 and the hat is ‘toward’ the upper or crown of the hat and both the right and left side of the hat);
the second port is located toward to the bottom of the hat (opening 10 and the space between 32 and the hat is located ‘toward’ the lower or bottom of the hat and both the right and left sides of the hat).
Allowable Subject Matter
Claims 1, 6-8, 10, 13-16 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 as amended and its depending claims are allowed.  The instant invention of claim 1 requires a novel, non-obvious construction and arrangement.  The invention 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previous rejections to claims 1-20 are overcome by amendment.
And new claims are addressed by a new rejection.
Assertions regarding the limitation “open to an interior” are incorrect.  The cited reference clearly shows in fig. 1 hair from inside the hat being pulled through the ports so they are “open to the interior of the hat”.  If they were not “open to the interior” the hair would not be able to be pulled through.  Arguments seem to imply requirements to 
The rejection presented above is considered to be proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732